Case 1:18-cv-05398-DLI-VMS Document 66-1 Filed 02/09/21 Page 1 of 2 PageID #: 1917




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   ---------------------------------------------------------------------- X
   --                                                                     : Civil Action No. 1:18-cv-05398
                                                                          :           (DLI-VMS)
   ROSLYN LA LIBERTE,                                                     :
                                                                          :      DECLARATION OF
            Plaintiff,                                                    :   PLAINTIFF ROSLYN LA
                                                                          : LIBERTE IN OPPOSITION
                               -against-                                  :  TO MOTION TO REVOKE
                                                                          : PRO HAC VICE ADMISSION
   JOY REID,                                                              :       OF L. LIN WOOD
                                                                          :
            Defendant.                                                    :

   ---------------------------------------------------------------------- X
   -




          ROSLYN LA LIBERTE hereby declares pursuant to 28 U.S.C. §1746, as follows:

          1.       I am the plaintiff in this action. I submit this declaration in opposition to the

          motion made by defendant Joy Reid on January 25, 2021 for an order revoking the pro

          hac vice admission of L. Lin Wood, which I am informed would deprive me of the

          benefit of his continued services in this litigation.

          2.       I retained Mr. Wood as my lawyer in the beginning of July, 2018 as my family and

          I struggled to try to cope with the avalanche of threats and false, hurtful and damaging

          accusations against me that immediately followed the publications by defendant Joy Reid

          on June 29 and July 1, 2018 pleaded in the amended complaint. He has been my lawyer

          continuously since his retention.
Case 1:18-cv-05398-DLI-VMS Document 66-1 Filed 02/09/21 Page 2 of 2 PageID #: 1918




        3.      Mr. Wood has a national reputation as a defamation lawyer. I am grateful that he

        has forcefully –and so far, very effectively -- protected me in a very difficult time in my

        life.

        4.      I am of course aware from extensive media coverage of political activities Mr.

        Wood has engaged in relating to the recent national elections that have attracted a lot of

        public attention.   None of his public activities has anything to do with me or with my

        case. All of his dealings with me have been highly professional. He has done nothing in

        this case that has embarrassed or concerned me or, so far as I am aware, disrespected the

        Court or counsel for the other side.

        5.      I have reviewed the papers filed by Ms. Reid and her lawyers, and see nothing in

        them to alter my desire for Mr. Wood to continue as my counsel in this case. I see no

        reason why Ms. Reid as the defendant should have any right to disrupt my representation

        through counsel of my choosing. Mr. Wood has represented me for almost three years.

        This case is well over two years old. Mr. Wood has successfully guided me through

        motions and an appeal. I want him to see me through to the conclusion of this litigation.

        I declare under penalty of perjury that the foregoing is true and correct.

  Executed on: February 8, 2021


                                               _____         ________________
                                                        Roslyn La Liberte
